Pierce brought action against Caldwell to recover a balance due of the purchase price for certain lumber sold and delivered to Caldwell. It appears that, during the month of July, 1923, Caldwell entered into an agreement with one Daugherty to purchase all lumber cut by Daugherty and his partner Pierce during that year at an agreed price of $32 per thousand feet. Delivery of the lumber was commenced in August. The partnership between Daugherty and Pierce was dissolved on October 9th and, in the adjustment of the partnership matters, the claim against Caldwell was assigned to and became the property of Pierce. Answering, Caldwell, by cross-complaint, set up a breach of the contract, that Pierce and Daugherty had failed to deliver all the lumber cut by them, but had sold lumber to other parties. The cause was tried to a jury, a verdict rendered for Pierce, and Caldwell has appealed from the judgment entered on the verdict.
Appellant's material specifications of error are that the verdict was rendered through bias and prejudice and was against the overwhelming weight of the evidence. There was a dispute as to whether the entire cut of lumber made by the parties was delivered to appellant. There was an adjustment satisfactory to appellant made on one small lot not delivered to him. *Page 290 
After the dissolution of the partnership, appellant, at the request of respondent, made a computation of the balance due respondent, that balance being the sum for which judgment was asked in this action. While the evidence is conflicting, the verdict is not against the "overwhelming weight of the evidence" and we fail to discern any reason for holding that it was rendered through bias or prejudice. There is substantial evidence to sustain the verdict, and, under the repeated rulings of this court that where there is sufficient evidence, if uncontradicted, to sustain the verdict, it will not be disturbed. (Darry v. Cox, 28 Idaho 519, 155 P. 660; Sweeten v.Ezell, 30 Idaho 154, 163 P. 612; Davenport v. Burke, 30 Idaho 599,167 P. 481.) We recommend that the judgment be affirmed, with costs to respondent.
Babcock and Adair, CC., concur.